Citation Nr: 1019566	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2004 and August 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied service connection for degenerative joint 
disease of the lumbar spine and for a right knee disorder.  

In December 2007 the Board remanded the matter for additional 
development, including the acquisition of compensation and 
pension (C&P) examinations with opinions as to whether the 
Veteran's claimed disorders were aggravated by the Veteran's 
service-connected left knee disability.  The report of these 
examinations, which were duly conducted in January 2008, is 
of record.

In a September 2008 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a December 2009 order granted the parties' joint 
motion for remand, vacating the Board's September 2008 
decision and remanding the case for compliance with the terms 
of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

Although in January 2008 VA obtained opinions addressing 
whether the Veteran's right knee and low back disorders were 
related to his service-connected left knee disability, the 
opinions obtained were inadequate in that the examiner did 
not base his opinions on a review of all of the pertinent 
medical evidence of record.  Specifically, the examiner noted 
that he had reviewed the Veteran's VA records but had not 
reviewed his service treatment records or his private medical 
records.  Because pertinent private medical records included 
a March 2005 statement from the Veteran's treating physician, 
indicating that it was her opinion that it was "as likely as 
not that the [Veteran's] advanced degenerative arthritis of 
the left knee contributed to development of degenerative 
arthritis in his right knee and lumbar spine," the proffered 
opinions were not fully informed and are therefore 
inadequate.  The opinions are additionally inadequate in that 
they did not provide an adequate rationale for the 
determinations that the right knee and low back disorders had 
not been aggravated by his service-connected left knee.

Once VA has undertaken to provide an examination or obtain an 
opinion, the examination and opinion obtained must be 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Because the opinions obtained were inadequate, a 
remand for additional examinations and opinions is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current 
right knee and low back disorders.  The 
claims folder must be provided for the 
examiner's review in conjunction with 
the examination and that review should 
be indicated in the examination report. 
The examiner is requested to review all 
pertinent records in the claims file, 
including the Veteran's service 
treatment records and the private 
treatment records.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the 
January 2008 VA examination and 
opinion, and the March 2005 opinion 
provided by the Veteran's private 
treating physician.  The rationale for 
all opinions, with citation to relevant 
medical findings, must be provided.  
Specifically, the examiner should 
provide the following information:

         (a) Diagnose any current right knee disorder.

Is it as likely as not that any right 
knee disorder was incurred in or 
aggravated by the Veteran's service?  

The examiner should also offer an 
opinion as to whether his current right 
knee disability was caused or 
aggravated by (permanently worsened as 
a result of) his service-connected left 
knee disability.  In this regard, the 
examiner should consider the Veteran's 
statements regarding the worsening of 
right knee problems as the severity of 
his left knee disability worsened.  
Dalton v. Nicholson, 21 Vet. App. 23 
(examination found inadequate where 
examiner did not comment on the 
Veteran's report of in-service injury 
and relied on the lack of evidence in 
the service medical records to provide 
a negative opinion).  

If the Veteran's right knee complaints 
are attributable to factors unrelated 
to his military service, the examiner 
should specifically so state.

        (b) Diagnose any current low back disorder.

Is it as likely as not that any low 
back disorder was incurred in or 
aggravated by the Veteran's service?  

The examiner should also offer an 
opinion as to whether his current low 
back disability was caused or 
aggravated by (permanently worsened as 
a result of) his service-connected left 
knee disability.  In this regard, the 
examiner should consider the Veteran's 
statements regarding the worsening of 
low back problems as the severity of 
his left knee disability worsened.  
Dalton v. Nicholson, 21 Vet. App. 23 
(examination found inadequate where 
examiner did not comment on the 
Veteran's report of in-service injury 
and relied on the lack of evidence in 
the service medical records to provide 
a negative opinion).  

If the Veteran's low back complaints 
are attributable to factors unrelated 
to his military service, the examiner 
should specifically so state.

2.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

